DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Comments Regarding Applicant’s Amendment
The amendment filed July 25, 2022 has been entered.
Due to the amendment, the claimed invention is entitled to the benefit of prior-filed application 15/911993.
The objection to the disclosure made under 37 CFR 1.75(d)(1) is withdrawn in response to the amendment.  
The rejections made under 35 U.S.C. § 112(a) and 112(b) are withdrawn in response to the amendment.
With regard to the rejections made under 35 U.S.C. § 103, Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new grounds of rejection.
Applicant has not addressed the double patenting rejection, and a terminal disclaimer has not been submitted.  Therefore, the double patenting rejection will be maintained.

Allowable Subject Matter
The indicated allowability of claims 6, 13 and 20 is withdrawn in view of the newly discovered reference to U.S. Patent Application Publication 20150134651 to Holzer et al.  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180165875 to Yu et al. (hereinafter referred to as “Yu”) in combination with U.S. Patent Application Publication 20180155057 to Irish (hereinafter referred to as “Irish”) and U.S. Patent Application Publication 20160148349 to Cho et al. (hereinafter referred to as “Cho”).
As to claim 1, Yu discloses a method comprising:
	controlling a drone having a camera to obtain a plurality of images having location information ([0136]), wherein the plurality of images includes at least a portion of overlapping subject matter ([0131]);
	fusing the plurality of images into content or context models, wherein the content model includes an object and the context model includes scenery surrounding the object ([0141]; [0144]; [0150]; [0172])
	applying an enhancement algorithm to the content and context models ([0162]-[0165]); and
	generating a multi-view interactive digital media representation (MIDMR) from the content and context models ([0176]-[0178]), the MIDMR comprising a plurality of two-dimensional views of the object that are positioned so as to provide a three-dimensional view of the content and context models ([0116], the images captured by the camera are understood to be two-dimensional; [0176]-[0178], multi-view stereo method used).
	Yu does not disclose that the content model includes a first motor vehicle and the context model includes scenery surrounding the first motor vehicle.  However, this is well known in the art.  For example, Irish teaches first motor vehicle and scenery surrounding the first motor vehicle ([0082]; Fig.6, motor vehicles as objects, and the other parts of the vehicle management area as the scenery).  Irish’ teaching would provide an additional use for Yu’s invention, making it more useful.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yu’s invention according to Irish.
	Yu also discloses that the MIDMR provides a three-dimensional view of the content and context models without rendering an actual three-dimensional model because while Yu discloses generating a 3D model ([0178]), Yu does not disclose that the 3D model is “rendered”.  “Rendering”, as is well known in the art, is different from “generating”.  However, if Applicant is interpreting “rendered” to mean “generate” (the terms are not considered equivalent in the art), this is well known in the art.  For example, Cho teaches a multi-view interactive digital media representation (MIDMR) that provides a three-dimensional view of the content and context models without rendering an actual three-dimensional model ([0063]; [0068]; [0080]).
Using Cho's approach in place of Yu's would alleviate the processing required to render and
store a three-dimensional model and would further permit restoration of holes which may occur
due to occlusions ([0064]). Therefore, it would have been obvious to one of ordinary skill in the
art to modify Yu's invention according to Cho. 
As to claim 2, Yu and Irish render obvious the method of claim 1, wherein the content includes a second motor vehicle proximate to the first motor vehicle (Irish: Fig.6), and wherein the drone is configured to automatically determine:
	a first arc path for obtaining a first set of images associated with the first motor vehicle, and a second arc path for obtaining a second set of images associated with the second motor vehicle (Yu: [0140]; the UAV would move appropriately in order to capture images of the objects desired).
As to claim 5, Yu discloses the method of claim 1, but is silent with regard to wherein the drone is configured to communicate wirelessly to a mobile device of a user proximate to the first motor vehicle.  However, this is well known in the art.  For example, Irish teaches this ([0012], wireless communication interface; [0016], mobile device such as a smartphone).  It would have been obvious to one of ordinary skill in the art to modify Yu’s invention according to Irish because this would have provided a convenient way of allowing the user to interface with the drone in order to control it, for example.
As to claim 7, Yu discloses the method of claim 1, but does not disclose wherein the drone is adapted to track a moving motor vehicle.  However, this is well known in the art.  For example, Irish teaches tracking a moving motor vehicle ([0088]).  Irish’ teaching would permit Yu’s invention to maintain view of an object as it moves.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yu’s invention according to Irish.
Regarding claims 8, 9, 12 and 14, see the discussion above for claims 1, 2, 5 and 7.  Yu further teaches a drone including a camera ([0136]), a processor and a memory ([0208]).
Regarding claims 15, 16 and 19, see the discussions above for claims 1, 2 and 5.  Yu further discloses a computer readable medium comprising instructions ([0208]).  
	It is noted that claims 15 and 16 are directed to a computer readable medium comprising instructions for performing a set of steps. The claims recite function without requiring anything to perform that function; they do not establish a functional relationship between the “programming” and something that can perform the programming.  Media in and of itself cannot perform programming.  The claims are essentially directed toward conveying meaning to a human reader, rather than towards establishing a functional relationship between recorded data and a computer. Therefore, the functions recited in claims 15, 16 and 19, presented as a series of steps, will not be given patentable weight.  See MPEP 2111.05 III.  To be given patentable weight, a functional relationship must be established.  This can be accomplished by using language such as: “A non-transitory computer readable medium having instructions stored thereon, that when executed by a computer cause the computer to perform:”

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in combination with Irish, Cho and U.S. Patent Application Publication 20190050664 to Yang et al. (hereinafter referred to as “Yang”).
As to claim 3, Yu discloses the method of claim 1, but does not disclose wherein the drone is configured to determine that the content is static in relation to the context model, and wherein the drone is configured to provide stabilized hovering responsive to determining that the content is static in relation to the context model.  Irish teaches tracking a vehicle as it moves to different locations ([0088]).  When a vehicle arrives at a particular location, it would be static, and the drone would continue to track it if and when it moved to the next location.  It would have been obvious to modify Yu’s invention according to Irish because this would permit maintaining a view of an object.  Irish does not teach the drone is configured to provide stabilized hovering.  However, as the drone is a quadcopter type of drone (Fig.3), it has the capability to provide stabilized hovering.  Further, providing stabilized hovering is well known in the art.  For example, Yang teaches this ([0157]).  Stabilized hovering would permit maintaining a perspective view of an object in the situation the object has stopped moving.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yu according to Yang.
With regard to claim 10, see the discussion above for claim 3.
With regard to claims 17, see the discussion above for claim 3.
	It is noted that claim 17 is directed to a computer readable medium comprising instructions for performing a set of steps. The claims recite function without requiring anything to perform that function; they do not establish a functional relationship between the “programming” and something that can perform the programming.  Media in and of itself cannot perform programming.  The claims are essentially directed toward conveying meaning to a human reader, rather than towards establishing a functional relationship between recorded data and a computer. Therefore, the functions recited in claim 17, presented as a series of steps, will not be given patentable weight.  See MPEP 2111.05 III.  To be given patentable weight, a functional relationship must be established.  This can be accomplished by using language such as (in claim 15): “A non-transitory computer readable medium having instructions stored thereon, that when executed by a computer cause the computer to perform:”

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in combination with Irish, Cho and Chinese Patent Document CN104462365A to Liu et al. (hereinafter referred to as “Liu”) (references below to Liu are to the English translation of Liu).
As to claim 4, Yu does not disclose the method of claim 1, the method further comprising:
	receiving a visual search query that includes the MIDMR ;
	comparing the MIDMR to a plurality of MIDMRs stored in a database; and 
	returning the results of the comparison.
	However, this is well known in the art.  For example, Liu teaches: 
	receiving a visual search query that includes the MIDMR (page 5, step 103);
	comparing the MIDMR to a plurality of MIDMRs stored in a database (page 4, step 101, multi-view model library Model Database; (pages 7-6, step 104, analysis to obtain matching probability); and 
	returning the results of the comparison (page 11, step 106).
	Liu provides a multi-view target retrieval method which avoids dependence on the spatial position information of the camera when collecting the initial view, improves the accuracy of multi-view target retrieval, and reduces computational complexity.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yu’s invention according to Liu.
Regarding claim 11, see the discussion above for claim 4.
Regarding claims 18, see the discussion above for claim 4.
	It is noted that claim 18 is directed to a computer readable medium comprising instructions for performing a set of steps. The claims recite function without requiring anything to perform that function; they do not establish a functional relationship between the “programming” and something that can perform the programming.  Media in and of itself cannot perform programming.  The claims are essentially directed toward conveying meaning to a human reader, rather than towards establishing a functional relationship between recorded data and a computer. Therefore, the functions recited in claim 18, presented as a series of steps, will not be given patentable weight.  See MPEP 2111.05 III.  To be given patentable weight, a functional relationship must be established.  This can be accomplished by using language such as (in claim 15): “A non-transitory computer readable medium having instructions stored thereon, that when executed by a computer cause the computer to perform:”

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in combination with Irish, Cho and U.S. Patent Application Publication 20150134651 to Holzer et al. (hereinafter referred to as “Holzer”).  (Holzer qualifies as prior art to the claimed invention for the following reasons.  The claimed invention is not entitled to the filing date of U.S. Patent application 14/800638, which has a filing date of July 15, 2015, because the invention being claimed is not supported in said application.  In particular, the subject matter of claims 6, 13 and 20 is not supported in that application.  The earliest effective date for the claimed invention is the filing date of U.S. Provisional application 62/466949, which has a filing date of March 03, 2017.  Holzer has a publication date of May 14, 2015, which is more than one year prior to the earliest effective date of the claimed invention).  
With regard to claim 6, Yu discloses the method of claim 1, but does not disclose wherein applying the enhancement algorithm to the content and context models includes automatically selecting frames of the images, the frames including first quality resolution data corresponding to the first motor vehicle and second quality resolution data corresponding to the scenery surrounding the first motor vehicle, the first quality resolution data being greater than the second quality resolution data.  However, this is considered, obvious in view of Holzer.  Holzer teaches:
	applying the enhancement algorithm to the content and context models includes automatically selecting frames of the images, the frames including first quality resolution data corresponding to foreground (content) and second quality resolution data corresponding to the scenery (context), the first quality resolution data being greater than the second quality resolution data ([0049]).  Holzer states that this enhances user experience ([0049]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yu’s invention according to Holzer.  In the combination with Irish, the content would include the first motor vehicle, and the context would include the scenery surrounding the first motor vehicle (see the discussion above for claim 1).  
With regard to claim 13, see the discussion above for claim 6.
With regard to claim 20, see the discussion above for claim 6.  
	It is noted that claim 20 is directed to a computer readable medium comprising instructions for performing a set of steps. The claims recite function without requiring anything to perform that function; they do not establish a functional relationship between the “programming” and something that can perform the programming.  Media in and of itself cannot perform programming.  The claims are essentially directed toward conveying meaning to a human reader, rather than towards establishing a functional relationship between recorded data and a computer. Therefore, the functions recited in claim 20, presented as a series of steps, will not be given patentable weight.  See MPEP 2111.05 III.  To be given patentable weight, a functional relationship must be established.  This can be accomplished by using language such as (in claim 15): “A non-transitory computer readable medium having instructions stored thereon, that when executed by a computer cause the computer to perform:”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 8, 12, 14, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 12 and 14 of U.S. Patent No. 11,006,095 in view of Irish. 
	Claims 1, 5, 7, 8, 12, 14, 15 and 19 are substantially covered by claims 1, 6, 7, 12 and 14, except for the content model and object being a first motor vehicle, the context model being scenery, and drone being configured to communicate wirelessly to a mobile device of a user as recited in the instant claims.  However, this is well known in the art.  For example, Irish teaches first motor vehicle and scenery surrounding the first motor vehicle ([0082]; Fig.6, motor vehicles as objects, and the other parts of the vehicle management area as the scenery), and also teaches a drone being configured to communicate wirelessly to a mobile device of a user ([0012], wireless communication interface; [0016], mobile device such as a smartphone).  Irish’ teaching would provide an additional use for the invention of the patent claims, making it more useful.  Therefore, it would have been obvious to one of ordinary skill in the art to modify claims of the patent according to Irish.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665